          Case 5:15-cv-04890-KHV Document 320-1 Filed 11/08/18 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                          )
BACKWOOD ENTERPRISES, LLC,                           )
OK PRODUCTIONS, INC., and                            )
BRETT MOSIMAN,                                       )
                                                     )      Case No. 5:15-cv-04890-KHV-KGS
                Plaintiffs,                          )
                                                     )
v.                                                   )
                                                     )
THE MADISON COMPANIES, LLC, and                      )
HORSEPOWER ENTERTAINMENT, LLC,                       )
                                                     )
                Defendants.                          )

                              PLAINTIFFS’ INITIAL DISCLOSURES

        Plaintiffs make the following disclosures pursuant to Fed. R. Civ. P. 26(a)(1) based
 upon information currently known and available to them. Plaintiffs reserve the right to alter,
 amend, or supplement these initial disclosures, if necessary, at a later time.

     I.        PERSONS WITH DISCOVERABLE INFORMATION THAT PLAINTIFFS
               MAY USE TO SUPPORT THEIR CLAIMS AND DEFENSES

          1.     Brett Mosiman (contact through Plaintiffs’ counsel)

         Mr. Mosiman has knowledge of the factual allegations in the Amended Complaint,
 including but not limited to, Defendants’ breach of their contract to pay $750,000.00, fund
 $500,000.00 of operating capital for the Thunder on the Mountain (“Thunder”) music festival, and
 pay $80,000.00 for production of the festival in exchange for a 51% interest in Thunder. He also
 has knowledge of the devastating impact Defendants’ conduct had on Plaintiffs’ finances,
 reputation, and ability to put on music festivals going forward.

          2.     Matt Gough, Terry Campbell, and Other Attorneys

      These lawyers have knowledge of the negotiations that occurred between the parties and
Defendants’ bait and switch tactics.




                                                1
                                               EXHIBIT A
       Case 5:15-cv-04890-KHV Document 320-1 Filed 11/08/18 Page 2 of 5




        3.    Lyndsay McElderry, Aaron Stehman, Isaac Flynn, Chelsea                  Boisen,
              Nicole Giest, Liz Larimore, and Other Employees of Plaintiffs

      These employees have knowledge of Defendants’ daily involvement and control in
Thunder preparations, including promoting, marketing and ticketing.

        4.     AJ Niland

      Mr. Niland has knowledge of the music festival industry, valuation of music festivals,
damage to reputation due to cancellation of concerts, and Defendants’ bait and switch tactics.

        5.     Bob Vogt

        Mr. Vogt has knowledge of the music festival industry, valuation of music festivals,
damage to reputation due to cancellation of concerts, and Defendants’ predatory business
practices.

        6.     Chris Kennedy

        Mr. Kennedy has knowledge of Defendants’ business practices.

        7.     Madison Holding Investors

        These investors have knowledge of Defendants’ business practices.

        8.    Chris Brown, Bentley Hodges, Max Bischmann, Brian Wingerd, Brian Pilsl, and
              Other Employees of Defendants

       These current and former employees have knowledge of Defendants’ daily involvement
and control in Thunder preparations and Defendants’ bad acts.

         9.   John Murdock, Gary Burghart, Andrew Kelly, Susan Land, and Defendants’ Other
              Attorneys

      These lawyers have knowledge of the negotiations that occurred between the parties and
Defendants’ bait and switch tactics.




                                              2
        Case 5:15-cv-04890-KHV Document 320-1 Filed 11/08/18 Page 3 of 5




        10.    Todd Coder

       Mr. Coder has knowledge of the parties’ agreement and knowledge of Defendants’ daily
involvement and control in Thunder preparations. He also has knowledge regarding valuation of
music festivals.

       11.     Barry Shear

       Mr. Shear has knowledge of music festivals and valuation.

       12.     Brianna Mosiman

         Brett Mosiman’s wife has knowledge of the parties’ agreement and the devastating
 impact Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on festivals
 going forward. She also has knowledge of the substantial impact Defendants’ conduct had on
 their family.

        13.     Any person identified by any other party identified in any other party’s initial
                disclosures, documents disclosed, in response to written discovery requests,
                attached to pleadings, identified by Defendants in support of any to be asserted
                claims or defenses, or otherwise contained in documents exchanged in this matter.

        14.     Any expert witness or other person to be later determined and disclosed including,
                but not limited to any person necessary for impeachment, rebuttal, rehabilitation
                or expert testimony.

        15.     Any of Defendants’ (past and present) members, investors, managers, partners,
                joint venturers, attorneys, corporate parents, customers, subsidiaries, divisions,
                accountants, partners, agents, employees, advisors, representatives, professionals,
                lenders, consultants, assignees, affiliates, or other persons who may have acted,
                or purported to act, or are purporting to act, on behalf of Defendants and/or
                any of the foregoing persons or entities.

        This is not an exhaustive list as this case is just beginning. Plaintiffs reserve the right to
 add, delete, and/or otherwise modify these witnesses.




                                                   3
        Case 5:15-cv-04890-KHV Document 320-1 Filed 11/08/18 Page 4 of 5




      II. DOCUMENTS PLAINTIFFS MAY USE TO SUPPORT THEIR CLAIMS
          AND DEFENSES

        1. Emails by and between the parties regarding negotiations and Defendants’ control over
           Thunder preparations

           2. Contracts reflecting the parties’ negotiations and Defendants’ bait and switch tactics

           3. Text and phone records between the parties

           4. Defendants’ marketing materials relating to music festivals

           5. Accounting records, CAA deposits, ticketing records and audits, TSYS credit
              processing reports, property appraisals

           6. Documents reflecting Defendants’ bait and switch tactics

           7. Any and all documents exchanged with any other party in discovery and/or received
              from any non-party entities related to Thunder

        This is not an exhaustive list as this case is just beginning. Plaintiffs reserve the right to
 add, delete, and/or otherwise modify witnesses.

    III.      COMPUTATION OF DAMAGES

         Plaintiffs seek damages and/or restitution from Defendants for: failing to make required
payments pursuant to the parties’ agreement regarding Thunder; denying responsibility for
Thunder losses; money owed to Thunder ticketholders and vendors, including classes members in
the Arkansas class action lawsuits; Plaintiffs’ and related entities’ lost profits, value and income;
damages to Plaintiffs’ reputation; damages relating to Defendants’ interference with Plaintiffs’ key
employees and partners; and punitive damages to prevent Defendants from continuing their bait
and switch tactics.

           Plaintiffs will calculate damages at trial using Defendants’ own valuation of Plaintiffs’
festival holdings at approximately $13M; Thunder records and receipts, Plaintiffs’ and related
entities’ financial statements, and industry valuations, among other things. Plaintiffs anticipate
using one or more expert to establish the value of Plaintiffs’ music festivals, ticketing companies,
and land holdings.




                                                   4
       Case 5:15-cv-04890-KHV Document 320-1 Filed 11/08/18 Page 5 of 5




    IV.      INSURANCE AGREEMENTS

          None.

Dated: December 4, 2017                              Respectfully submitted,

                                                 MCINNES LAW LLC
                                                 By: /s/ Jack McInnes
                                                 Jack D. McInnes (KS #21898)
                                                 3500 West 75th Street, Suite 200
                                                 Prairie Village, Kansas 66208
                                                 Telephone: (913) 220-2488
                                                 Facsimile: (913) 273-1671
                                                 jack@mcinnes-law.com

                                                 ATTORNEY FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

   I hereby certify that on this 4th day of December 2017, a true and correct copy of the foregoing
document was served via email on counsel for Defendants.

                                                     By: /s/ Jack McInnes




                                                 5
